Filed 9/23/16 P. v. Torres CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


THE PEOPLE,                                                          B264439

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA028427)
         v.

JUAN MANUEL TORRES,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Olivia
Rosales, Judge. Affirmed.
         Caneel C. Fraser, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Juan Manuel Torres appeals from the order denying his request for
resentencing under Proposition 47. (Pen. Code, § 1170.18.)1 His appointed counsel filed
an opening brief that raised no issues and requested independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436. On March 30, 2016, we sent
defendant a letter informing him of the nature of the brief that had been filed and advising
him that he had 30 days to file a supplemental brief setting forth issues he wished this
court to consider. We received no response.
       In an information filed in September 1994, defendant was charged with one count
of first-degree residential burglary in violation of section 459. The information further
alleged defendant suffered prior convictions of serious or violent felonies within the
meaning of section 667, subdivisions (b) through (i). On March 10, 1995, a jury found
defendant guilty as charged on count one. Defendant waived his right to jury trial on his
prior convictions; subsequently, the court found the three prior convictions to be true.
Defendant was sentenced to 35 years to life in prison.
       In April 2015, defendant petitioned for resentencing of his felony conviction to a
misdemeanor. The trial court found defendant ineligible and denied his petition.
       Under section 1170.18, a person “currently serving” a felony sentence for an
offense that is now a misdemeanor under Proposition 47 may petition for a recall of that
sentence and request resentencing in accordance with the statutes that were added or
amended by Proposition 47. (§ 1170.18, subd. (a).) First-degree residential burglary was
not one of the crimes reduced to a misdemeanor under Proposition 47. (See §§ 459,
459.5 [shoplifting requires “entering a commercial establishment”], 460, subd. (a)
[defining first degree burglary], 1170.18, subd. (a).) Thus, the trial court properly
determined that defendant was ineligible for resentencing.
       In addition, we have independently reviewed the entire record. We are satisfied
that no arguable issues exist and defendant has received effective appellate review of the




       1
           Unless otherwise indicated, all further statutory references are to the Penal Code.
                                               2
judgment entered against him. (Smith v. Robbins (2000) 528 U.S. 259, 277-279; People
v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
                                    DISPOSITION
      The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      COLLINS, J.

We concur:



EPSTEIN, P. J.



WILLHITE, J.




                                             3